In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim upon the New York City Health and Hospitals Corporation, the petitioner appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated August 15, 1996, which denied her application.
Ordered that the order is affirmed, with costs.
In weighing the statutory factors and considering all the other relevant facts and circumstances, we find that it was not an improvident exercise of discretion to deny the petitioner’s application for leave to serve a late notice of claim upon the New York City Health and Hospitals Corporation (McKinney’s *711Uncons Law of NY § 7401 [New York City Health and Hospitals Corporation Act § 20 (L 1969, ch 1016, § 1)]; General Municipal Law § 50-e [5]; Matter of Gallino v Village of Shoreham, 222 AD2d 506; Matter of Farrell v City of New York, 191 AD2d 698; Ortega v New York City Hous. Auth., 167 AD2d 337, 338). The petitioner failed to give an acceptable excuse for the seven-month delay in making this application (see, Matter of Serrano v New York City Hous. Auth., 197 AD2d 694), and failed to demonstrate that the New York City Health and Hospitals Corporation acquired actual knowledge of the essential facts constituting this claim within 90 days after the claim arose or within a reasonable time thereafter (see, Matter of Sica v Board of Educ., 226 AD2d 542; Ceely v New York City Health & Hosps. Corp., 162 AD2d 492). Moreover, her delay in serving a notice of claim deprived the New York City Health and Hospitals Corporation of the opportunity to conduct an adequate investigation of the circumstances surrounding the accident and to explore the merits of the claim against it while information was still readily available (Pollicino v New York City Tr. Auth., 225 AD2d 750, 751; Steiger v Board of Educ., 192 AD2d 517; Matter of Wertenberger v Village of Briarcliff Manor, 175 AD2d 922, 923). O’Brien, J. P., Thompson, Santucci and Joy, JJ., concur.